NEWMAN, J.,
dissenting.
The issue is not whether petitioner would or would not have admitted a violation if he had known that the maximum fine was $200 rather than $100. To advise an inmate inaccurately that the maximum fine is $100 and then to impose a $200 fine is a material error and does not merely, as the majority concedes, impair the fairness of the portion of the proceeding regarding sanctions. It also affects the fairness of the portion in which petitioner pleaded guilty. The superintendent’s order and petitioner’s plea should both be set aside and the matter remanded for further proceedings.